Citation Nr: 1409696	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee with total right knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.

INTRODUCTION

The Veteran served on active duty from February 1977 to January 1981, and from October 2001 to at least September 2003.  His second period of regular active service may have continued to April 2007, but official verification of such service is not currently in the claims file, as discussed further below.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in April 2011 before the undersigned.  A transcript is of record. 


FINDING OF FACT

The Veteran's right knee degenerative joint disease with total right knee arthroplasty was incurred in active service. 


CONCLUSION OF LAW

Service connection for right knee degenerative joint disease with total right knee arthroplasty is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence is at least in equipoise as to whether the Veteran's degenerative joint disease of the right knee, for which he underwent a total arthroplasty in 2008, was incurred in his second period of active service.  According to data from the RO, the Veteran was on regular active duty at the time his right knee was diagnosed with severe degenerative joint disease in a January 2004 treatment record.  

The Board is unable to determine of its own accord whether the Veteran was in fact on active duty in January 2004, as neither his service personnel records, including any DD 214's, nor official verification by the National Personnel Records Center (NPRC) of his service at this time is in the claims file.  The Veteran himself stated in an October 2007 VA compensation/pension benefits application form (VA Form 21-526) that his second period of regular active service ended in September 2003.  Nevertheless, even if the Veteran was not on active duty in January 2004, the January 2004 treatment record constitutes probative evidence that his right knee degenerative disease manifested to a compensable degree within one year of service separation, assuming he did separate in September 2003.  Service connection would thus be warranted on a presumptive basis in this case. 

Specifically, a VA-defined chronic disease that manifests to a compensable degree within one year of service separation is presumed service-connected if the Veteran served for 90 days or more, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; see also 3.309(a) (listing diseases defined as chronic by VA).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  The Veteran's degenerative joint disease of the right knee, which private treatment records dated in August 1999 and October 2008 indicate included osteoarthritis, is defined as a chronic disease and thus qualifies for the presumption.  See 38 C.F.R. § 3.309(a).  The fact that the Veteran's joint disease was considered "severe" by January 2004 shows that it likely warranted at least a 10 percent rating at the time under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013) (providing that arthritis established by X-ray with painful motion, or in the absence of painful motion, arthritic involvement of two or more major joints (and, in this regard, service-connection has been established for arthritis of the left knee) is assigned a 10 percent rating); see also 38 C.F.R. § 4.45 (2013) (defining the knee as a major joint).  

Accordingly, the evidence shows that the Veteran's degenerative arthritis of the right knee either manifested during his second period of active service, or to a compensable degree within one year of service separation, in which case it warrants a presumption of service incurrence under sections 3.307(a) and 3.309(a) of the regulations.  Therefore, service connection is established for his right knee disability as a chronic disease under 38 C.F.R. § 3.303(b), which provides that subsequent manifestations-no matter how remote-of a chronic disease which manifested during service or within the presumptive period will be service-connected.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that evidence of a medical nexus is not required to establish service connection for a chronic disease under the relaxed evidentiary provisions of subsection 3.303(b)).  

There is evidence of right knee pathology that pre-existed the Veteran's second period of active service, as shown in an August 1999 private treatment record reflecting a diagnosis of degenerative/traumatic arthropathy of the right knee and X-ray findings of significant bone spur formation.  However, because a right knee disability was not noted at entry, his right knee is presumed sound when he began this second period.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  As clear and unmistakable evidence does not show both that his right knee degenerative joint disease existed prior to service and that it was not aggravated by service, this presumption is not rebutted and thus benefits may neither be denied nor deducted on the basis of evidence of a pre-existing disorder.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Moreover, there is evidence indicating that the right knee pathology diagnosed prior to the Veteran's second period of active service may be itself service-connected.  Specifically, the Veteran asserts that his current right knee disability stems from a July 1999 injury he sustained during a period of active duty training with the Texas Air National Guard at Hulburt Field Air Force Base (AFB) in Florida when he attempted to jump to his feet quickly from a seated position in a training exercise.  There is a record of this injury issued by the 96 Medical Group, which is affiliated with the Eglin and Hulbert Field AFB's, reflecting a diagnosis of a lateral meniscus tear.  Furthermore, an August 1999 private treatment record describes the same injury and states that it occurred "in military training in Florida this last July."  At that time, the Veteran's right knee was diagnosed with a lateral meniscus tear and underlying degenerative/traumatic arthropathy.  There is no evidence of right knee pathology or symptoms before this time.  Notwithstanding the probative evidence indicating that the Veteran did seriously injure his right knee during a period of active duty for training or inactive duty for training in July 1999, to which his current right knee disorder may be related, official verification of such service has not been obtained, and the Board may not make this determination of its own accord without it.  Because service connection for the Veteran's right knee disability is established on other grounds, further consideration of this issue is not warranted. 


ORDER

Entitlement to service connection for degenerative joint disease of the right knee with total right knee arthroplasty is granted. 




____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


